DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 02/05/2021.
Claims 1-15 are pending and claims 7-13 and 15 have been withdrawn from consideration.  Claims 1-6 and 14 are examined herein.
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 14 in the reply filed on 17 June 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” of claims 1-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a traveling unit to move…”; “a communication unit to perform communication…”; “a control unit to calculate….and control…” in claim 1.  The Examiner notes that “the communication unit” in claims 2-3 are not being interpreted under 35 USC 112(f) as structure for the communication unit is recited in the claim(s). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doane et al. (US 20180173223 A1).
Regarding claim 1, Doane discloses a moving robot (see at least abstract), comprising: 
a traveling unit to move a main body thereof (see at least paragraphs [0012], [0147], and Fig. 2); 
a communication unit to perform communication with a controller using signals (see at least paragraphs [0040], [0146] and Fig. 5); 
and a control unit to calculate a signal distance between the controller and the main body in response to reception of a first signal from the controller, and control the traveling unit so that the main body moves while following the controller when the calculated signal distance is within a predetermined range, wherein the control unit calculates a signal distance between the controller and the main body in response to reception of a second signal from the controller while the main body is following the controller, and releases the follow-up travel of the main body when the calculated signal distance is within a predetermined range (see at least paragraphs [0007], [0009], and [0142-0143], and Fig. 5).
Regarding claim 2, Doane discloses the communication unit receives the first signal and the second signal using at least one of an Ultra-wideband (UWB) module and a Bluetooth (BT) module (see at least paragraphs [0015-0016], [0031], [0033], [0053], and [0156-0157]).
Regarding claim 3, Doane discloses the communication unit further comprises a plurality of antennas, and wherein the control unit recognizes a position of the controller based on the first signal received through at least one of the UWB module and the BT module and the plurality of antennas, and controls the traveling unit to move while following the recognized position (see at least paragraphs [0067] and [0146], and Figs. 2-3).
Regarding claim 4, Doane discloses the control unit controls the communication unit to transmit a response signal to the first signal to the controller when the calculated signal distance is within the predetermined range, and starts the follow-up travel of the main body, in response to reception of a third signal corresponding to a follow-up command from the controller that has received the response signal (see at least paragraph [0009], [0046], [0142], and [0152-0153]).
Regarding claim 5, Doane discloses the control unit releases the follow-up travel of the main body when the signal distance between the main body and the controller exceeds a preset threshold distance while the main body is following the controller (see at least paragraphs [0007], [0009], [0014], and [0142-0143], and Fig. 5).
Regarding claim 6, Doane discloses the control unit stops the travel of the main body until the signal distance between the main body and the controller exceeds a predetermined stop distance, in response to the signal distance being reduced to be shorter than the predetermined stop distance, while the main body is following the controller (see at least paragraphs [0007], [0009], [0014], and [0142-0143], and Fig. 5).
Regarding claim 14, Doane discloses a method for controlling a moving robot capable of communicating with a controller (see at least abstract), the method comprising: 
receiving a first signal from the controller (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5); 
calculating a signal distance between the controller and the moving robot (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5); 
controlling the moving robot to move while following the controller when the calculated signal distance is within a predetermined range (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5); 
receiving a second signal from the controller while the moving robot is following the controller (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5); 
calculating a signal distance between the controller and the moving robot (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5); 
and controlling the follow-up travel of the moving robot to be released when the calculated signal distance is within a predetermined range (see at least paragraphs [0142-0143] and [0146-0147]; and Figs. 2, 3, and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. (US 20190337155 A1) discloses a plurality of robotic vacuum cleaners able to follow each other through transmitting signals.
Cardano et al. (US 20170050659 A1) discloses an automatic golf cart that a user propels by getting in proximity to it with a remote transmitter without necessarily making contact.
Chang et al. (US 20140196967 A1) discloses an automatic golf bag cart that follows a user carrying a remote transmitter.
Segman et al. (US 20160059875 A1) discloses a system for transporting one or more automated carts by a user carrying a controller and the carts following the user or the other carts in a chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./           Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666